Under the original act a stockholder who owned one-tenth of the stock of a bank could be held liable for no more than one-tenth of its debts. Under the act as amended he is required to pay over an amount equal to the full par value of his shares and is not entitled to reimbursement for any part of this sum unless and until all the debts of the bank are paid. This is, in my opinion, a clear impairment of the original contract — a matter of substance and not merely one of procedure.
To state a good cause of action in this case for the full amount recovered it would have been necessary to allege that the defendant's pro rata share of the debts of the bank equaled or exceeded the par value of his stock. There was no such allegation, and in its absence the demurrer should have been sustained. *Page 206